COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
JAIME PORTILLO,
 
                            Appellant,
 
v.
 
JACK MILLIS AND STEPHAN W. SAMPLE,
 
                           
  Appellees.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00079-CV
 
Appeal from the
 
120th
  District Court
 
of El
  Paso County, Texas
 
(TC# 2009-262)
 



 
MEMORANDUM
OPINION
 
Pending before the Court is Appellant’s
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1) because Appellant no longer desires to prosecute
the appeal.  We grant the motion and
dismiss the appeal with prejudice.  Costs
are assessed against the Appellant.  See
Tex. R. App. P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
October 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.